Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Ellefson on July 20, 2021.
Claims
The claim set filed July 15, 2021 has been amended as follows: 

1.	(Previously presented) A tensioning system for adjusting a tensioning member of an article of footwear comprising:	a reel configured to spool the tensioning member, the reel comprising a reel shaft;	a motor comprising a motor shaft, the motor shaft and the reel shaft being parallel to a longitudinal axis, the motor shaft being spaced apart from the reel shaft along a lateral axis; and	a transmission configured to transmit torque from the motor shaft to the reel shaft along a torque path to drive and rotate the reel shaft, the transmission comprising:

	a first gear rotationally positioned on the intermediate shaft and operatively coupled to the motor;
	a second gear rotationally positioned on the intermediate shaft and operatively coupled to the reel; and
a compound gear, comprising:	a shaft gear, comprising an elongate shaft parallel to the longitudinal axis and offset with respect to the motor shaft and the intermediate shaft along the lateral axis, the shaft gear configured to rotate independent of a fixed reference, and operatively coupled to the second gear; and
a ring gear, fixedly coupled to a first end of the shaft gear and operatively coupled to the first gear.  

2.	(Original) The tensioning system of claim 1, wherein the ring gear is fixedly coupled to the shaft gear with a press fit.

3.	(Previously presented) The tensioning system of claim 2, wherein the ring gear comprises a hole and the shaft gear is press fit inside the hole.

4.	(Original) The tensioning system of claim 1, wherein the fixed reference is a support member and wherein a second end of the shaft gear opposite the first end is seated in the support member.

5.	(Previously presented) The tensioning system of claim 4, wherein the intermediate shaft is seated in the support member.

6.	(Original) The tensioning system of claim 5, wherein the reel shaft is seated in the support member.

7.	(Previously presented) The tensioning system of claim 4, wherein the ring gear comprises a hole, wherein the support member is a first support member and wherein the transmission further comprises a second support member seated in part within the hole proximate the first end of the shaft gear.

15.	(Previously presented) An article of footwear, comprising:	an upper section configured to seat a tensioning member to secure the article of footwear to a foot;	a sole section, secured to the upper;	a reel, seated in the sole section, configured to spool the tensioning member, the reel comprising a reel shaft;	a motor, seated in the sole section, comprising a motor shaft, the motor shaft and the reel shaft being parallel to a longitudinal axis, the motor shaft being spaced apart from the reel shaft along a lateral axis; and	a transmission, seated in the sole section, configured to transmit torque from the motor shaft to the reel shaft along a torque path to drive and rotate the reel shaft, the 
	a first gear rotationally positioned on the intermediate shaft and operatively coupled to the motor;
	a second gear rotationally positioned on the intermediate shaft and operatively coupled to the reel; and
a compound gear, comprising:	a shaft gear, comprising an elongate shaft parallel to the longitudinal axis and offset with respect to the motor shaft and the intermediate shaft along the lateral axis, the shaft gear configured to rotate independent of a fixed reference, and operatively coupled to the second gear; and	a ring gear, fixedly coupled to a first end of the shaft gear and operatively coupled to the first gear.  

16.	(Original) The article of footwear of claim 15, wherein the ring gear is fixedly coupled to the shaft gear with a press fit.

17.	(Previously presented) The article of footwear of claim 16, wherein the ring gear comprises a hole and the shaft gear is press fit inside the hole.



19.	(Proposed amendment) The article of footwear of claim 18, wherein the intermediate shaft is seated in the support member.

20.	(Original) The article of footwear of claim 19, wherein the reel shaft is seated in the support member.

21.	(Previously presented) The article of footwear of claim 18, wherein the ring gear comprises a hole, wherein the support member is a first support member and wherein the transmission further comprises a second support member seated in part within the hole proximate the first end of the shaft gear.

22.	(New)	A method, comprising:
obtaining a shaft gear comprising an elongate shaft;
fixedly coupling a ring gear to a first end of the shaft gear to form a compound gear;
forming a transmission with the compound gear, in part by securing the shaft gear to rotate independent of a fixed reference, the elongate shaft parallel to a longitudinal axis of the transmission;

coupling a reel shaft of a reel to the transmission, the reel configured to spool a tensioning member, wherein the reel shaft, the motor shaft, and the shaft gear are parallel to a longitudinal axis, the motor shaft, the reel shaft, and the shaft gear being spaced apart along the lateral axis;
coupling an intermediate shaft parallel to the longitudinal axis and laterally offset with respect to the motor shaft;
	rotationally positioning a first gear rotationally on the intermediate shaft and operatively coupled to the motor;
	rotationally positioning a second gear on the intermediate shaft and operatively coupled to the reel.
	
23. 	(New)	The method of claim 22, wherein fixedly coupling the ring gear to the shaft gear is with a press fit.

24. 	(New)	The method of claim 23, wherein the ring gear comprise a hole and wherein fixedly coupling the ring gear to the shaft gear is press fitting the shaft gear inside the hole.

25. 	(New)	The method of claim 22, wherein the fixed reference is a support member and wherein forming the transmission comprises seating a second end of the shaft gear opposite the first end in the support member.

26. 	(New)	The method of claim 25, wherein forming the transmission further comprises: 
seating the intermediate shaft in the support member and parallel to the shaft gear and offset with respect to the shaft gear along the lateral axis.

27.	(New)	The method of claim 26, wherein forming the transmission further comprises seating the reel shaft in the support member.

28.	(New)	The method of claim 25, wherein the ring gear comprises a hole, wherein the support member is a first support member and wherein forming the transmission further comprises seating a second support member in part within the hole proximate the first end of the shaft gear.
Election/Restrictions
The restriction requirement between the product and the method , as set forth in the Office action mailed on October 19, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 20, 2020 is fully withdrawn.  Claim 22-28 , directed to the method have been added, to replace original method claims 8-14 which were previously cancelled, because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a tensioning system with a motor, transmission, and reel; where the motor shaft is parallel to and spaced apart from the reel shaft; the transmission having an intermediate shaft parallel to and offset from the motor shaft and first and second gears on the intermediate shaft, the first gear being coupled to the motor and the second gear being coupled to the reel; and a compound gear with a shaft gear with a shaft parallel to and offset from the motor shaft and intermediate shaft and coupled to the second gear, and a ring gear coupled to the shaft gear and the first gear. The closest prior art is Liu (US 2003/0150135), Futterer (US 6601467), and Mori (US 2004/0108155) which, when combined, teach a shoe with a motor, reel, and transmission; where the motor shaft is parallel to and spaced apart from the reel shaft; the transmission having an intermediate shaft parallel to and offset from the motor shaft and a first gear on the intermediate shaft; and a compound gear with a shaft gear with a shaft parallel to and offset from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732